Citation Nr: 1542620	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to his service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  He served in the Republic of Vietnam from December 1969 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Board remanded these issues in March 2015 for further development. Thereafter, the RO continued the denial of the claims as reflected in the June 2015 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The issues of entitlement to service connection arthritis and a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's hypertension is at least in part caused by his service-connected PTSD.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, hypertension is at least in part caused by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113(West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With respect to the Veteran's service connection claim for hypertension, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

In assessing the Veteran's service connection claim for hypertension, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of hypertension.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of the claimed disability. 

With respect to the issue of whether the Veteran's hypertension is secondary to his service-connected PTSD, the record contains a positive and negative medical opinion.  In this regard, the Veteran's treating VA physician wrote a letter in June 2009 asserting that it is as likely as not that the Veteran's prolonged PTSD and associated anxiety is a factor and contributing etiology toward his hypertension condition.  The physician noted that the Veteran was a long-time patient of the VA Outpatient Clinic at the Naval Hospital Guam Campus.  He has evaluated the Veteran for his chronic hypertension condition and the Veteran has a history of prolonged PTSD for which he was being followed by a mental health specialist at the Guam CBOC.  In contrast, a VA examiner in April 2015 provided the opinion that it is less likely as not proximately caused by or the result of his service-connected PTSD.  He explained that a review of the medical records notes varying blood pressure measurements until 1981 when the Veteran was diagnosed with hypertension and started on medications.  A review of medical literature notes no medical studies that directly link PTSD causing hypertension, though there are reports suggesting an effect, there is/are no concrete studies establishing the effects.  An NIH report in 2013 reported that "researches found no link between PTSD and well-documented heart disease risk factors such as a history of hypertension, diabetes or obesity." 

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds the evidence is at least in equipoise regarding the issue of whether the Veteran's current hypertension is caused by his service PTSD.  The Board notes that the VA examiner supported his negative opinion with medical literature.  However, he also noted that there was some literature that indicated that PTSD had an effect on hypertension.  Furthermore, the Veteran's treating physician concluded that in the Veteran's case his PTSD contributed to the Veteran's hypertension.  Thus, the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran was provided with a VA examination in June 2015 regarding his service connection claim for arthritis.  The Veteran was diagnosed with degenerative arthritis of the spine (lumbar spondylosis) and vertebral fracture (T12 compression fracture).  The VA examiner determined that the Veteran's claim for arthritis is less likely as not caused by or the result of the claimed in-service injury.  He noted that the x-ray conducted in 2009 is consistent with his current spondylosis due to aging rather than activities done during service.  He further noted that he would have expected an earlier onset of complaints if the Veteran's current complaints were due to activities performed in service.  Private treatment records show that the Veteran reported that the onset of his low back pain was in-service.  The examiner did not address the lay evidence as part of his opinion.  Furthermore, the Veteran previously filed a service connection claim within two months of discharge for a low back disorder and his wife wrote a letter in November 1972 asserting that the Veteran complained of back pain in service with recurrent pain since discharge from service.  A March 1973 VA examination report reveals that the Veteran was diagnosed with low back syndrome.  Thus, the Veteran should be provided with another examination and opinion.  

With respect to the Veteran's service connection claim for a prostate disorder, the Board remanded this issue to obtain a VA examination and opinion.  The Veteran was provided with a VA examination in June 2015.  The examiner determined that the Veteran's benign prostatic hypertrophy is less likely as not related to service to include herbicide exposure.  The examiner's rationale in support of his negative opinion with respect to whether the Veteran's current prostate disorder is related to exposure to herbicides was that it is not a presumptive condition associated with Agent Orange exposure.  The fact that the requirements of a presumptive regulation are not met does not preclude service connection by way of proof of actual direct causation.  Thus, another VA examination and opinion is necessary to determine whether it is at least as likely as not that the Veteran's benign prostatic hypertrophy is related to herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination for his service connection claim for a back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's spondylosis is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her rationale, the examiner is asked to discuss the Veteran and his wife's lay statements that the onset of his back was during active military service and whether this back pain is at least as likely as not related to the Veteran's current back disorder(s).

2. Schedule the Veteran for a VA examination with respect to his service connection claim for a prostate disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's prostate disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include herbicide exposure

It would be helpful if the examiner could reference studies and/or medical articles as part of his or her opinion with respect to whether the Veteran's prostate disorder is related to herbicide exposure during service.  

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for arthritis and prostate disorder based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


